DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “48” has been used to designate both adapted (figures 5 and 5A) and locking flange (figures 7-8). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third image housed within the frame (claim 2 and 21), the locking flange defined as an L-shaped structure (claims 12 and 21);  the upper and lower fillet members extending past the top and bottom front faces (claim 12 and 21); and the side walls including a rounded exterior surface (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a first picture held indie the frame 22 (page 2, lines 12 and 25-26) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
The disclosure is objected to because of the following informalities: Reference character “48” has been used to designate both adapted (page 4, lines 16-23) and locking flange (page 4, lines 33-38).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 12-14 and 17- 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original specification does not support the “fillet locking flange that defines an L-shaped structure with respect to a base rear face” and “orienting the upper fillet member and the lower fillet member to extend past each of a top front face and a bottom front face of the frame respectively”. (Claim 12 and 21). The  original specification does not described the locking flange as L-shaped or the upper and lower fillet members extending past the top and bottom front faces. In addition, the original specification does not support the side walls including a rounded exterior surface (claim 21). The original specification recites the fillets 40 may be rounded or angular“ (page 4, lines 13-14) and original claim 19 recites the “side walls are rounded” however the original specification does not support the side walls including a rounded exterior surface.
Claims 13, 14 and 17-19 are rejected because they depend from rejected claims 12 and 21.
Allowable Subject Matter
Claims 1-3 and 5 are allowed.

s 12-14 and 17- 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record does not teach or suggest a tri-faced image display, comprising: a frame assembly a top and bottom side and containing upper and lower slits, respectively, along the length thereof; the upper and lower slits inserted into the top side lower surface and the bottom side upper surface, respectively, wherein the slits each are adapted to receive an image panel as recited in claim 1 and specifically comprising the top side including a top front face and a top rear face, the bottom side including a bottom front face and a bottom rear face, the upper slits extending into the top front face a second predetermined depth through the top rear face, the lower slits extend from the bottom front face to the bottom rear face.
The prior art of record does not teach or suggest a tri-faced image display comprising a frame, a fillet assembly mounted to the frame; the fillet assembly including an upper and lower fillet member each having a base and a plurality of receiving cavities having an interior space defined by two opposite side walls extending from the base, wherein the receiving cavities are configured to receive an image panel as recited in claim 12 and 21, and specifically comprising fillet locking flange that engages with a rabbet of the frame to be mounted thereon, thereby orienting the upper and lower fillet member to extend past each of a top front face and a bottom front face of the frame respectively.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 12-14 and 17- 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631